Citation Nr: 0514779	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  04-02 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to a rating in excess of 40 percent for a low 
back disorder with degenerative joint and disc disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
January 1972 to October 1991.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  The veteran 
failed to report for a Travel Board hearing scheduled on 
April 20, 2005.  


FINDINGS OF FACT

1.  A left ear hearing loss disability was not manifested in 
service; left ear sensorineural hearing loss was not 
manifested in the first postservice year; and the veteran is 
not shown to have a left ear hearing loss disability by VA 
standards.

2.  The veteran's service-connected lumbar spine disorder (to 
include degenerative joint and disc disease) is manifested by 
complaints of pain and radicular symptoms, and clinical 
findings consistent with severe limitation of motion; the 
spine is not ankylosed, and pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months is not shown.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2004).

2.  A rating in excess of 40 percent is not warranted for the 
veteran's service-connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes (Codes) 5292 (2003) and 5293 (effective 
prior to and after September 23, 2002), 5242, 5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

The veteran was notified why his claims were denied in the 
October 2001 rating decision and in an October 2003 statement 
of the case (SOC).  A RO letter in June 2001 (before the 
rating appealed), while not specifically mentioning "VCAA," 
informed the veteran of what evidence was needed to 
substantiate his claims and of his and VA's respective 
responsibilities in claims development.  While the letter 
advised him that he should submit additional evidence in 
support of his claim within 60 days, it also informed the 
veteran that evidence submitted within one year would be 
considered.  Here, everything (including VA treatment records 
and examination reports) associated with the record to date 
(almost three years later) has been accepted for the record, 
and considered.  As the veteran has had ample opportunity to 
respond/supplement the record after notice was given, he is 
not prejudiced by any notice timing deficiency.

As to notice content, the SOC advised the veteran what type 
of evidence was needed to establish entitlement to the 
benefits sought, and of what was of record (and by inference 
what more was necessary).  The SOC, at page 4, asked him to 
"provide any evidence in [his] possession" related to his 
claims.  He has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private treatment records.  He has been afforded VA 
examinations, most recently in October 2003.  He was notified 
of recent regulatory changes to the criteria for rating 
disabilities of the spine.  See SOC.  He has not identified 
any pertinent records outstanding.  VA's duties to assist, 
including those mandated by the VCAA, are met.

Factual Background

Service medical records (including the enlistment examination 
report in January 1972 and a March 1991 examination report) 
make no mention of complaints, findings, or diagnosis of 
hearing loss.  Audiogram reports dated in February 1977, 
February 1978, September 1980, May 1987, April 1989 all 
failed to show left ear hearing loss by VA standards.  A July 
1991 medical evaluation board report notes that the veteran 
was involved in an inservice automobile accident, and 
included a diagnosis of chronic mechanical low back pain.  An 
August 1991 physical evaluation board proceedings report 
includes a diagnosis of symptomatic low back pain.

On June 1992 VA examination the diagnoses included low back 
pain, etiology undetermined; and history of lumbosacral spine 
degenerative disc disease.  

On July 1994 VA orthopedic examination low back chronic 
muscular strain was diagnosed.  Lumbar spine X-ray 
examination showed mild degenerative arthritic change.  

On November 1996 private chiropractic examination X-ray 
examination showed moderate lumbar hyperlordosis and mild 
degenerative disc disease.  Examination showed mild 
lumbosacral tenderness.  Range of motion revealed 20 degrees 
of flexion, 5 degrees of extension, 5 degrees of left lateral 
flexion, 10 degrees of right lateral flexion, and 5 degrees 
of bilateral rotation.  The diagnoses were lumbar 
radiculitis/neuritis and muscle spasm.  

On June 1999 VA orthopedic examination the veteran reported 
low back pain since 1989.  Examination showed no back 
tenderness nor deformity.  Some limitation of motion was 
reported.  Chronic low back pain, secondary to degenerative 
disc disease and degenerative joint disease was diagnosed.  
No neurologic problem was identified.  

A May 2000 VA outpatient treatment record noted a finding of 
mildly decreased hearing.  A November 2000 VA outpatient 
treatment record included a finding of paralumbar spasm.  
Neurologic findings were normal.  

On July 2001 VA orthopedic examination the veteran complained 
of daily low back pain, with weekly flare-ups.  Examination 
of the lumbar spine showed no evidence of fixed deformity or 
postural abnormality.  Range of motion testing showed flexion 
to 34 degrees, 20 degrees of extension, right lateral flexion 
to 16 degrees, left lateral flexion to 14 degrees, right 
rotation to 26 degrees, and left rotation to 40 degrees.  All 
ranges were accompanied by complaints of pain.  Pain, 
fatigue, and lack of endurance was noted to result in 
approximately a 10 degrees decrease in range of motion.  X-
ray examination showed degenerative disc disease at L4-5.  
Limited lumbar spine range of motion and degenerative disc 
disease were diagnosed.  

On August 2001 VA audio examination audiometry revealed left 
ear puretone thresholds of 25, 15, 20, 25, and 30 decibels, 
with an average of 18.75 at 500, 1000, 2000, 3000, and 4000 
hertz frequencies.  Speech recognition was 94 percent in the 
left ear.  The examiner commented that hearing was within 
normal limits except for mild to moderate bilateral high 
frequency sensorineural hearing loss.  The veteran reported a 
gradual onset of hearing loss during his 20 year Army 
service, and complained of occasional difficulty in 
hearing/understanding what people said.

On October 2003 VA spine examination the veteran complained 
of constant back pain, which makes it difficult to hold a 
job.  He complained of some radicular symptoms, down into his 
left leg.  He complained of back flare-ups about every four 
to six weeks, typically brought about by lifting something 
wrong or bending over.  He added that these episodes lasted 
about three to four days.  Examination showed neither 
postural abnormality nor fixed abnormality.  Range of motion 
(all limited by pain) were reported as forward flexion to 20 
degrees, left flexion to 30 degrees, right flexion to 26 
degrees, extension to 22 degrees, left rotation to 16 
degrees, and right rotation to 20 degrees.  No radicular 
complaints were noted on range of motion testing.  Neurologic 
testing was negative.  To this, patellar tendon responses 
were symmetrical at 1+/4 and Achilles tendon responses were 
also symmetrical at 1+/4.  X-ray examination showed 
degenerative disc disease at l4-5 and mild hypertrophic 
spurring at L4 and 5.  The diagnoses were limited motion of 
the lumbar spine, degenerative joint disease of the lumbar 
spine, and degenerative disc disease of the lower lumbar 
spine.  The examiner commented that the veteran's back 
disorder would prevent him from performing labor intensive 
labor, but would not preclude him from engaging in sedentary-
type work.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease (here sensorineural 
hearing loss -- an organic disease of the central nervous 
system) becomes manifest to a degree of 10 percent within 1 
year from the date of termination of such service, it shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's service-connected low back disability is rated 
40 percent under Codes 5292 and 5293.  Code 5292 provides 
that severe limitation of motion of the lumbar spine warrants 
the maximum, 40 percent, rating.

Although higher ratings are provided under Codes 5242, 5286 
and 5289 for ankylosis of the spine, these Codes do not 
apply, as ankylosis is not shown.  Ankylosis is the 
immobility and consolidation of a joint.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).

38 C.F.R. § 4.71a, Code 5293 prior to September 23, 2002 
provided a 40 percent rating for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent rating required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (that is, with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseases 
disc) and little intermittent relief.

Code 5293 was revised effective September 23, 2002.  See 67 
Fed. Reg. 54349 (August 22, 2002).  The revised Code 5293 
provides that intervertebral disc syndrome should be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating.  The revised Code 5293 provides that:  an evaluation 
of 40 percent is warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months; and an evaluation of 60 percent requires 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.
Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides:  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic diagnostic code or codes.  Note 
(3) provides:  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The criteria for rating disabilities of the spine, as again 
revised effective September 26, 2003, provide that 
degenerative arthritis of the spine, Code 5242, is evaluated 
under a General Rating Formula for Diseases and Injuries of 
the Spine with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  An 
evaluation of 40 percent is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 50 percent requires unfavorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 100 percent requires 
unfavorable ankylosis of the entire spine.

The revised criteria effective September 26, 2003, include 
Code 5243 provide that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  The 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that:  an evaluation of 40 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and an 
evaluation of 60 percent requires intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  Weakness is 
also as important as limitation of motion, and a part, which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. § 4.40.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59.  The Court held that a diagnostic code based 
on limitation of motion of a joint did not subsume 38 C.F.R. 
§ 4.40 and that 38 C.F.R. § 4.14, which prohibits rating the 
same disability under different diagnoses, did not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Analysis

Left Ear Hearing Loss

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Hearing loss disability is defined in 38 C.F.R. 
§ 3.385.  No audiometry of record has shown that the veteran 
has a left ear hearing loss disability by VA standards.  See 
VA audiometry examination results, dated in August 2001.  In 
the absence of proof of a present disability, there cannot be 
a valid claim [of service connection].  Hickson, supra.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against this claim.  
Hence, it must be denied.

Low Back Rating

Considering the rating under the criteria in effect prior to 
the September 2002 and September 2003 revisions, it is 
noteworthy that 40 percent is the maximum rating provided for 
limitation of lumbar motion (Code 5292).  While ankylosis 
provides for a higher (50 percent) rating under Code 5289, 
ankylosis has not been diagnosis, and a rating on that basis 
would be inappropriate.  

To warrant the next higher, 60 percent, rating under the pre- 
September 23, 2002 Code 5293 criteria, pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy and little intermittent 
relief needed to be shown.  The medical record does not show 
such a level of disability.  While on October 2003 VA 
examination the veteran complained of left-sided radicular 
symptoms, there was no objective evidence of neuropathy or 
radiculopathy.  

A rating in excess of 40 percent pursuant to the rating 
revisions in September 23, 2002 or September 26, 2003 (from 
the effective date(s) of the revisions) likewise is not 
warranted.  Neurological symptoms warranting a rating to be 
combined with that for limitation of motion were not shown.  
As for incapacitating episodes, while the veteran asserts 
that he suffers from periods of severe incapacitating 
episodes 4 to 5 times a year, which require bed rest and 
typically last 1 to 1.5 weeks, he acknowledges that the 
bedrest is not at the direction of a physician.  (see January 
2004 VA Form 9).  Objective medical evidence simply does not 
reflect incapacitating episodes having a total duration of at 
least 6 weeks in a year's period.  See revised Code 5293, 
September 23, 2002.  

Under the revisions of September 26, 2003, as noted, 
ankylosis is not shown and a rating of 50 percent under Code 
5242 (or as disc disease under Code 5243) is not warranted.

The disability picture presented does not reflect symptoms or 
a symptom combination sufficient to satisfy the criteria for 
a higher rating under any applicable diagnostic code.  
Consequently, the claim must be denied.


ORDER

Service connection for left ear hearing loss is denied.

A rating in excess of 40 percent for a low back disorder is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


